             Case 2:15-cv-01175-RSL Document 168 Filed 06/08/20 Page 1 of 5



1
2
3
4
5                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
6                                     AT SEATTLE
7     YESENIA PACHECO, et al.,
                                                         Case No. C15-1175RSL
8                   Plaintiffs,
                                                         ORDER GRANTING IN PART
9            v.                                          PLAINTIFFS’ DAMAGES PHASE
                                                         MOTIONS IN LIMINE
10    UNITED STATES OF AMERICA,
11                  Defendant.
12
13
            This matter comes before the Court on “Plaintiffs’ Damages Phase Motions in
14
     Limine.” Dkt. # 146. Having reviewed the memoranda, declarations, and exhibits
15
     submitted by the parties, the Court finds as follows:
16
     A. Domestic Violence
17
            Evidence of domestic violence is relevant to Ms. Pacheco’s claim for damages
18
     related to pain and suffering as well as to the issue of whether a medical reversionary trust
19
     is appropriate in this case. Because this matter will be tried to the Court, the danger of
20
     unfair prejudice is low. Plaintiffs’ first motion in limine is DENIED.
21
     B. Citizenship or Immigration Status
22
            Evidence of immigration status is relevant to plaintiffs’ claim for lost future wages
23
     and the determination of whether a medical reversionary trust is appropriate in this case.
24
     Because this matter will be tried to the Court, the danger of unfair prejudice is low.
25
     Plaintiffs’ second motion in limine is DENIED.
26
     ORDER GRANTING IN PART PLAINTIFFS’
     DAMAGES PHASE MOTIONS IN LIMINE - 1
              Case 2:15-cv-01175-RSL Document 168 Filed 06/08/20 Page 2 of 5



1    C. Collateral Sources of Future Payments
2           The parties agree that evidence regarding the availability of future collateral
3    sources to provide services, benefits, and/or payments to plaintiffs is inadmissable.
4    Plaintiffs’ third motion in limine is GRANTED.
5    D. Dr. Hunter’s Opinions
6           Plaintiffs’ seeks to exclude the opinions of Tye Hunter, Ph.D., because they are
7    inadmissable under Daubert. The motion is untimely. Pursuant to LCR 16(b)(4), motions
8    to exclude expert testimony must be filed by the dispositive motion deadline, in part to
9    avoid the sort of truncated, superficial discussion of helpfulness and reliability that occurs
10   when such weighty issues are argued in an omnibus motion shortly before trial. The
11   fourth motion in limine is DENIED for that reason.
12          In the alternative, plaintiffs’ criticisms of Dr. Hunter’s testimony are unpersuasive.
13   Plaintiffs point out that Dr. Hunter uses the word “may” to describe what S.L.P.’s future
14   will be and that he is essentially critiquing the predictions of plaintiffs’ expert. The failure
15   to predict with any degree of certainty S.L.P.’s progression over the next decades is not
16   surprising, and testimony from an expert explaining why another expert’s opinion is
17   faulty is often helpful to the fact-finder. As long as the testimony is based on sufficient
18   data and experience, as described in Daubert and its progeny, it can be admitted. As
19   presented, plaintiffs’ arguments go to the weight and persuasiveness of the testimony, not
20   its admissibility.
21   E. Neonatal Causes of S.L.P.’s Disabilities
22          The parties agree that Dr. Hunter will not testify regarding neonatal causes of
23   S.L.P.’s disabilities. Plaintiffs’ fifth motion in limine is GRANTED.
24   F. Domestic Services and Nonmedical Expenses Provided by Family Members
25          William Partin, defendant’s economic loss expert, intends to testify that if S.L.P.
26
     ORDER GRANTING IN PART PLAINTIFFS’
     DAMAGES PHASE MOTIONS IN LIMINE - 2
                Case 2:15-cv-01175-RSL Document 168 Filed 06/08/20 Page 3 of 5



1    lives at home with her parents, no amounts should be awarded for her future care costs
2    after age 22. This opinion flies in the face of Washington law, pursuant to which the value
3    of domestic services and nonmedical expenses provided gratuitously by the injured
4    person’s family are recoverable. See WPI 30.09.02 (“The reasonable value of necessary
5    [substitute domestic services and/or nonmedical expenses] that will be required with
6    reasonable probability in the future” are recoverable elements of a future damage award).
7    To the extent Mr. Partin ignores the governing law, his testimony is unhelpful and will be
8    excluded. Plaintiff’s sixth motion in limine is GRANTED.
9    G. Supplemental Reports by Dr. Hunter and Dr. Tomesovic
10          The Court’s October 1, 2019, Order clearly contemplated the issuance of
11   supplemental expert reports by defendant’s expert pediatric neurologist and forensic
12   psychologist. Dkt. # 101 at 4. Those reports were exchanged on May 19, 2020,1 and
13   plaintiffs have the opportunity to depose the experts regarding any changes to their
14   reports. As further discussed in the October 2019 Order, plaintiffs need not expend time
15   or funds updating their own expert reports, but will have a chance to respond to the new
16   information in the supplemental reports at trial. Plaintiffs’ motion to exclude the
17   supplemental reports of Dr. Hunter and Dr. Tomesovic is DENIED.
18   H. Witnesses First Disclosed on April 20, 2020
19          On April 20, 2020, defendant disclosed that it intended to call as witnesses at trial
20   four of S.L.P.’s current teachers and the school psychologist. The identity of the three
21   teachers was discovered when defendant obtained S.L.P.’s updated school records as part
22   of the supplemental discovery authorized by the Court. The school psychologist has
23   already been deposed.
24
            1
25            Because plaintiffs refused to allow Dr. Hunter to send questionnaires to S.L.P.’s
     teachers until ordered to do so by the Court, Dr. Hunter will likely have to amend or supplement
26   his May 2020 report. Such supplementation is warranted and, therefore, authorized.

     ORDER GRANTING IN PART PLAINTIFFS’
     DAMAGES PHASE MOTIONS IN LIMINE - 3
             Case 2:15-cv-01175-RSL Document 168 Filed 06/08/20 Page 4 of 5



1           The testimony of these school district employees is necessary to provide a clearer
2    picture of S.L.P.’s scholastic and social development at this point in time, on the eve of
3    trial. Defendant’s inability to divine who would be capable of addressing these issues
4    when S.L.P. was a toddler (or even when discovery closed in March 2019) is not
5    surprising, and its late disclosure was substantially justified. Plaintiffs shall, however,
6    have an opportunity to depose these witnesses prior to trial. Each deposition shall last no
7    longer than two hours. Plaintiffs’ eighth motion in limine is DENIED.
8    I. Failure to Mitigate
9           “The doctrine of mitigation of damages, sometimes referred to as the doctrine of
10   avoidable consequences, prevents recovery for those damages the injured party could
11   have avoided by reasonable efforts taken after the wrong was committed.” Bernsen v. Big
12   Bend Elec. Co-op., Inc., 68 Wn. App. 427, 433 (1993). Failure to mitigate is an
13   affirmative defense, however, “that may be waived if not affirmatively pleaded in the
14   answer.” Gear Athletics LLC v. Engstrom Props. LLC, 163 Wn. App. 1017 (2011) (citing
15   Fed. Signal Corp. v. Safety Factors, Inc., 125 Wn.2d 413, 886 P.2d 172 (1994)). In its
16   answer to the amended complaint, defendant alleged that Ms. Pacheco was contributorily
17   negligent for the unwanted pregnancy, but did not assert that S.L.P.’s parents failed to
18   take reasonable steps to remediate or mitigate the limitations she is experiencing. Dkt.
19   # 44 at 5. Defendant failed to address plaintiffs’ waiver argument.
20          Plaintiffs clearly object to the trial of such a defense, seeking to exclude both the
21   defense itself and any evidence related thereto. See Bernsen, 68 Wn. App. at 433-34
22   (“Generally, affirmative defenses are waived unless they are (1) affirmatively pleaded,
23   (2) asserted in a motion under CR 12(b), or (3) tried by the express or implied consent of
24   the parties.”). The insertion of a failure to mitigate defense in this case would involve
25   significant amounts of evidence regarding programs, parenting techniques, and treatments
26
     ORDER GRANTING IN PART PLAINTIFFS’
     DAMAGES PHASE MOTIONS IN LIMINE - 4
             Case 2:15-cv-01175-RSL Document 168 Filed 06/08/20 Page 5 of 5



1    that were available to S.L.P., her parents’ knowledge of and ability to take advantage of
2    those interventions, the effectiveness and impact of the interventions on S.L.P.’s current
3    condition, and the consequences of any change in S.L.P.’s condition on the calculated
4    future care costs. The failure to allege a mitigation defense related to S.L.P.’s future care
5    costs is not harmless: plaintiffs’ ninth motion in limine is GRANTED.
6
7           For all of the foregoing reasons, plaintiffs’ motions in limine are GRANTED in
8    part and DENIED in part.
9
10          Dated this 8th day of June, 2020.
11                                              A
                                                Robert S. Lasnik
12                                              United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     ORDER GRANTING IN PART PLAINTIFFS’
     DAMAGES PHASE MOTIONS IN LIMINE - 5
